            Case 2:17-cv-01628-RFB-EJY Document 63 Filed 06/01/20 Page 1 of 3


1    AARON D. FORD
      Attorney General
2    AUSTIN T. BARNUM (Bar No. 15174
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: abarnum@ag.nv.gov
7
     Attorneys for Defendants
8    James Dzurenda, Jennifer Nash,
     Brian Williams, Jerry Howell,
9    Paul Bitar, Scherrie Bean, and
     Alberto Buencamino
10

11

12                         UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14    SHANNON CARTER,                                  Case No. 2:17-cv-01628-RFB-EJY
15                       Plaintiff,
16     v.                                                 NOTICE TO THE COURT
17    S. BEAN, BITAR, and J. NASH, et al.,
18                        Defendants.
19          Defendants James Dzurenda, Jennifer Nash, Brian Williams, Jerry Howell, Paul

20   Bitar, Scherrie Bean, and Alberto Buencamino, by and through counsel, Aaron D. Ford,

21   Nevada Attorney General, and Austin T. Barnum, Deputy Attorney General, of the State

22   of Nevada, Office of the Attorney General, hereby submit this Notice to the Court.

23          Defendants’ request for a stay on the proceedings in this case is moot, and
24   Defendants request 30 days to file dispositive motions. On April 30, 2020, Defendants filed
25   a Motion to Stay the Proceedings. ECF No. 62. The stay was requested because Carter v.
26   James Dzurenda, et al., 2:18-cv-00452-APG-BNW (Carter 452) was based on the same facts
27   as an allegation in this case. See ECF No. 62 at 3:21-25. On May 7, 2020, Carter 452 was
28   dismissed by stipulation and order of the Parties. Accordingly, Defendants’ motion


30                                          Page 1 of 3
           Case 2:17-cv-01628-RFB-EJY Document 63 Filed 06/01/20 Page 2 of 3


1    requesting a stay of the proceedings is moot. Defendants expect to conduct a meet and
2    confer with the Plaintiff, pro se, to determine if a joint request may be filed for dates on
3    dispositive motions.
4          DATED this 1st day of June, 2020.
5                                           AARON D. FORD
                                            Attorney General
6
                                            By:    /s/ Austin T. Barnum
7                                                  AUSTIN T. BARNUM (Bar No. 15174)
                                                   Deputy Attorney General
8
                                                   Attorneys for Defendants
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 2 of 3
           Case 2:17-cv-01628-RFB-EJY Document 63 Filed 06/01/20 Page 3 of 3


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on June 1, 2020, I electronically filed the foregoing NOTICE TO THE COURT
4    via this Court’s electronic filing system. Parties who are registered with this Court’s
5    electronic filing system will be served electronically. For those parties not registered,
6    service was made by emailing a copy at Las Vegas, Nevada, addressed to the following:
7          Shannon Carter, #70773
           Warm Springs Correctional Center
8          P.O. Box 7007
           Carson City, Nevada 89702
9          Email: wscclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
10

11

12
                                            /s/ Carol A. Knight
13                                          CAROL A. KNIGHT, an employee of the
                                            Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 3 of 3
